



Exhibit 10.4
PLURALSIGHT, LLC
INCENTIVE UNIT PLAN
 
1.
General

(a) Eligible Unit Award Recipients. The persons eligible to receive Unit Awards
under this Plan are Employees and Consultants providing services to the Company.
(b) Available Unit Awards. The Plan provides for the grant of Incentive Units in
the Company. All Incentive Units awarded under this Plan are intended to
constitute “profits interests” within the meaning of IRS Revenue
Procedures 1993-27 and 2001-43 and will constitute “Incentive Units” within the
meaning of the LLC Agreement.
(c) Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Unit Awards as set forth in
Section 1(a), to provide incentives for such persons to exert maximum efforts
for the success of the Company, and to provide a means by which such eligible
recipients may be given an opportunity to benefit from increases in value of the
Company through the granting of Unit Awards.
(d) Rules of Construction. Any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms. Capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the LLC
Agreement.
2.
Administration.

(a) Administration by Board. The Board shall administer the Plan.
(b) Powers of Board. Subject to the LLC Agreement, the Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:
(i) To determine from time to time (A) which of the Persons eligible under the
Plan shall be granted Unit Awards; (B) when and how each Unit Award shall be
granted; (C) the provisions of each Unit Award granted (which need not be
identical); (D) the number of Incentive Units with respect to which a Unit Award
shall be granted to each such Person; (E) the Strike Price applicable to the
Incentive Units granted under a Unit Award; (F) the fair market value of such
Incentive Units for tax reporting and withholding purposes; and (G) the
Redemption Price for Vested Redemption Units under Section 6(c) below.
(ii) To construe and interpret the Plan and the Offer Letters evidencing Unit
Awards granted under the Plan, and to establish, amend and revoke rules and
regulations for its administration. The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Offer
Letter evidencing a Unit Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Unit Award fully effective.
(iii) To settle all controversies regarding the Plan and Unit Awards and
Incentive Units granted under it.


(iv) To accelerate in whole or in part the time at which a Unit Award vests in
accordance with the Plan notwithstanding the provisions in the Unit Award
stating the time at which it will vest, including in connection with a Sale of
the Company.
(v) To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Unit Award granted
while the Plan is in effect except with the written consent of the affected
Participant.
(vi) To amend the Plan in any respect the Board deems necessary or advisable.
However, rights under any Unit Award granted before amendment of the Plan shall
not be impaired by any amendment of the Plan unless (A) the Company requests the
consent of the affected Participant, and (B) such Participant consents in
writing.
(vii) To approve forms of Offer Letters evidencing Unit Awards for use under the
Plan and to amend the terms of any one or more Offer Letters, including, but not
limited to, amendments to provide terms more favorable than previously provided
in the Offer Letter, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that, the rights under any Offer
Letter shall not be impaired by any such amendment unless (A) the Company
requests the consent of the affected Participant, and (B) such Participant
consents in writing.
(viii) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient under the Plan to promote the best interests of the
Company and that are not in conflict with the provisions of the Plan or Offer
Letters evidencing Unit Awards.
(c) Effect of Board’s Decision. All determinations, interpretations and
constructions under or with respect to the Plan and Unit Awards made by the
Board in good faith shall not be subject to review by any Person and shall be
final, binding and conclusive on all persons.





--------------------------------------------------------------------------------





3.
Incentive Units Subject to the Plan.

(a) General. Subject to Section 8 relating to Capitalization Adjustments, the
aggregate number of Incentive Units that may be issued pursuant to Unit Awards
under this Plan shall not exceed 6,022,000 Incentive Units.
(b) Forfeitures. If any Incentive Units are forfeited back to the Company
because of the failure to meet a contingency or condition required to vest such
Incentive Units in the Participant, then the Incentive Units which are forfeited
shall revert to and again become available for issuance under the Plan.
(c) Source of Incentive Units. The Incentive Units issuable under the Plan shall
be authorized but unissued or reacquired Incentive Units.
4.
Eligibility

Unit Awards may be granted to Employees and Consultants of the Company. No
Person shall have any right to receive a Unit Award unless the Unit Award is
approved by the Board in its sole discretion and is evidenced by an executed
Offer Letter in form acceptable to the Board. The Plan imposes no obligation on
the Company or Board to treat Participants and/or potential Participants in an
equivalent, consistent or comparable manner.
 
5.
Unit Award Provisions

(a) General. Each Unit Award shall be evidenced by an Offer Letter in such form
and containing such terms and conditions as the Board shall deem appropriate.
The provisions of separate Offer Letters and Unit Awards need not be identical.
(b) Transferability of Unit Awards. No Unit Award or underlying Incentive Units
may be transferred prior to vesting under the applicable Offer Letter, or in
violation of the other restrictions on Transfer contained in the LLC Agreement,
which restrictions are incorporated by reference herein. Any attempted Transfer
of a Unit Award or underlying Incentive Units prior to vesting or in violation
of the LLC Agreement shall be null and void.
(c) Vesting of Incentive Units Generally. The Incentive Units subject to a Unit
Award shall be subject to such service-based and performance-based vesting
conditions as are determined by the Board and set forth in the applicable Offer
Letter. The vesting provisions of individual Unit Awards may vary.
(d) Forfeiture on Termination of Continuous Service. Except as otherwise
provided in the applicable Offer Letter evidencing a Unit Award or other written
agreement between the Participant and the Company, in the event that a
Participant’s Continuous Service terminates for any reason, whether voluntarily
or involuntarily, with or without cause (including death), the Participant shall
automatically forfeit all of the unvested Incentive Units underlying his or her
Unit Award as of 12:01 am MST on the effective date of such termination of
Continuous Service. Upon forfeiture, the Participant shall return to the Company
any certificates representing his or her forfeited Incentive Units. A
Participant shall not be entitled to any compensation, further distributions or
other payment from the Company or any other Person for or with respect to his or
her forfeited Incentive Units and shall automatically cease to be a member of
the Company with respect to such forfeited Incentive Units.
(e) Escrow of Distributions on Unvested Incentive Units. Any “distributions”
within the meaning of the LLC Agreement that the Company pays with respect to
the Incentive Units underlying any Unit Award that have not yet vested (other
than “Tax Distributions” as defined in Section 6.3 of the LLC Agreement) will be
held in escrow by the Company or its designee in accordance with the LLC
Agreement until: (i) vesting of the Incentive Units with respect to which such
escrowed distributions were paid, in which case the escrowed distributions on
the Incentive Units which have vested shall be promptly released from escrow and
paid to the Participant; or (ii) forfeiture of the Incentive Units with respect
to which such escrowed distributions were paid, in which case the escrowed
distributions on the forfeited Incentive Units shall be distributed to the other
members of the Company pursuant to the LLC Agreement.
(f) Relationship with LLC Agreement. All Incentive Units issued under the Plan
shall be subject to the terms and conditions of the LLC Agreement, including
without limitation all restrictions on Transfer of Units contained therein.
6.
Company Redemption Right.

(a) General. Upon the occurrence of a Trigger Event with respect to any
Participant to whom Incentive Units have been issued under this Plan, the
Company shall have the option (the “Redemption Right”) at its election to redeem
and repurchase from that Participant and, if applicable, from the Participant’s
transferees (collectively the “Sellers”) all or any portion of the Vested
Incentive Units issued to such Participant (the “Vested Redemption Units”) on
the terms and conditions set forth in this Section 6.
 
(b) Election to Redeem. To exercise its Redemption Right, the Company must give
a written notice of its election to redeem the Vested Redemption Units (a
“Redemption Notice”) to the Seller (or if applicable Sellers) not later than 180
days after the Company receives written notice of the Trigger Event in question.
The Redemption Notice shall specify (i) the number of Vested Redemption Units to
be redeemed; (ii) the Redemption Price to be paid for those Vested Redemption
Units, as





--------------------------------------------------------------------------------





determined under Section 6(c) below; and (iii) the closing date for the
redemption, which shall be not less than 10 nor more than 30 days after the
Redemption Notice is delivered to the Sellers. For purposes of this Section 6,
if there is more than one Seller, delivery of the Redemption Notice to the
affected Participant shall be deemed delivery of the Redemption Notice to all
Sellers.
(c) Redemption Price. The price to be paid for each Vested Redemption Unit being
redeemed under this Section 6 (the “Redemption Price”) shall equal the
hypothetical amount that would have been distributed with respect to the Vested
Redemption Unit in question under Sections 6.2 and 6.4 of the LLC Agreement
(taking into account the Incentive Unit’s Strike Price) had the Company sold all
of its business and assets for their fair market value (as determined by the
Board in good faith) on the date of the Trigger Event, paid all of its
liabilities on that date, and then distributed the remaining net proceeds from
the deemed Sale of the Company to its Members in liquidation of the Company. For
this purpose, the Board’s determination of fair market value of the Company’s
business and assets shall conclusively be deemed to have been made in good faith
if based upon an appraisal on the Company as an on-going concern obtained from a
qualified independent appraiser selected by the Board.
(d) Closing of Redemption. At closing of the redemption of the Vested Redemption
Units, each Seller shall sell, assign and transfer to the Company free and clear
of all liens, pledges, encumbrances, options and other third-party interests,
and the Company shall redeem and purchase from each Seller, all of the Seller’s
right, title and interest in and to the Vested Redemption Units that the Company
has timely elected to redeem. At closing:
(i) The Company shall pay to each Seller the applicable Redemption Price for
Seller’s Vested Redemption Units being redeemed in the following manner. One
third (1/3rd) of the Redemption Price shall be paid in cash-equivalent funds at
closing. The balance of the Redemption Price shall be paid by delivery at
closing of the Company’s unsecured promissory note in the principal amount of
such deferred balance, which promissory note shall bear interest from the
closing date at an annually compounding rate per annum equal to the “applicable
federal rate” for short-term debt instruments under Code Section 1274 in effect
for the month in which closing occurs. The deferred portion of the Redemption
Price evidenced by the Company’s promissory note shall be paid in two equal
annual installments of principal and accrued interest on each of the first and
second anniversaries of the redemption closing date. The promissory note may be
prepaid without penalty in whole or in part at any time.
(ii) The Sellers shall deliver to the Company such instruments of assignment,
certificates representing Vested Redemption Units and other documents as the
Company reasonably requests to affect the redemption. Those transfer documents
shall contain such customary representations and warranties of authority, title
and absence of liens and encumbrances, and otherwise be in such form, as the
Company reasonably requests.
(e) Unvested Incentive Units. Nothing in this Section 6 shall be construed as
affecting the forfeiture of Unvested Incentive Units or as entitling any
Participant to any payment with respect to the forfeiture and cancellation of
his or her Unvested Incentive Units.


7.
Sale of the Company 

The Board shall have authority to provide in any applicable Award Agreement that
the vesting of otherwise Unvested Incentive Units shall be accelerated in whole
or in part upon a Sale of the Company (or at such earlier time as the Board
shall determine).
8.
Adjustment of Units.

In the event of a Capitalization Adjustment, the Board shall proportionately and
appropriately adjust the maximum number and classes of membership units subject
to the Plan pursuant to Section 3(a). The Board shall make such adjustments, and
its determination shall be final, binding and conclusive.
9.
Termination or Suspension of the Plan.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated by the Board pursuant to Section 2 this Plan shall continue
until January 1, 2023; provided that all Incentive Units shall automatically
terminate immediately after a Sale of the Company. No Unit Awards may be granted
under the Plan while the Plan is suspended or after it is terminated.
(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Unit Award granted while the Plan is in
effect except with the written consent of the affected Participant.
10.
Effective Date of Plan.

This Plan shall become effective as of January 1, 2013.







--------------------------------------------------------------------------------





11.
Choice of Law.

The law of the State of Nevada shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
12.
Miscellaneous.

(a) Company Action Constituting Grant of Unit Awards. Unless otherwise expressly
provided in the Offer Letter evidencing a Unit Award, the grant by the Company
of a Unit Award to any Participant shall be deemed completed as of the date the
Offer Letter evidencing the Unit Award is executed by the Participant and
delivered to the chief executive officer or president of the Company.
(b) Member Rights. Subject to the terms and conditions of the LLC Agreement,
each Participant shall be deemed to be a member of the Company with respect to
the Incentive Units underlying the Participant’s Unit Award from the date of
grant of such Unit Award.
(c) No Employment or Other Service Rights. Nothing in the Plan, any Offer Letter
evidencing a Unit Award or any other instrument executed thereunder or in
connection with any Unit Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company in any capacity or shall
negate or otherwise affect the right of the Company “at will” to terminate
(i) the employment of an Employee with or without notice and with or without
cause, or (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company, as the case may be. Without limiting
the foregoing, no Participant shall have any right to remain an Employee or
Consultant of the Company until his or her Incentive Units wholly or partially
vest or until a Sale of the Company occurs, and no Participant shall have any
cause of action, claim, or right to recover damages against the Company or its
members, managers, officers, employees or agents as a result of any forfeiture
of Incentive Units resulting from termination of his or her Continuous Service
with the Company.
 
(d) Investment Assurances. The Company may require a Participant, as a condition
of acquiring any Unit Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of the
underlying Incentive Units; and (ii) to give written assurances satisfactory to
the Company stating that the Participant is acquiring the Incentive Units for
the Participant’s own account and not with any present intention of selling or
otherwise distributing the Incentive Units. The Company may, upon advice of
counsel to the Company, place legends on Incentive Unit certificates, if any,
issued under the Plan as such counsel deems necessary or appropriate in order to
comply with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Incentive Units.
(e) Withholding Obligations. To the extent provided by the terms of an Offer
Letter evidencing a Unit Award, the Company may, in its sole discretion, satisfy
any federal, state or local tax withholding obligation relating to a Unit Award
by any of the following means, or by a combination of such means: (i) causing
the Participant to tender a cash payment; or (ii) withholding from any
compensation paid to the Participant by the Company.
(f) Exemption from Section 409A. The Unit Awards granted hereunder are intended
to constitute restricted property exempt from the requirements of Section 409A
of the Code. The Plan and Unit Awards shall be interpreted in accordance with
that intent. Notwithstanding any provision of the Plan to the contrary, in the
event that the Board determines that any Unit Award may be subject to
Section 409A of the Code, the Board may adopt such amendments to the Plan and
the applicable Unit Award or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Board determines are necessary or appropriate to (1) exempt
the Unit Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Unit Award, or (2) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.
(g) Section 83(b) Election. As a condition to receipt of a Unit Award, the
Participant shall agree to timely file an election under Section 83(b) of the
Code with respect to the Unit Award.
(h) Non-Contractual Duties. Neither the Company nor any of its members,
managers, officers, employees or agents shall have any fiduciary or
other non-contractual duties or obligations to Participants under or by virtue
of this Plan, any Offer Letter or any Unit Awards made hereunder apart from or
in excess of the limited fiduciary duties, if any, imposed on them as members,
managers or officers of the Company by virtue of the LLC Agreement and the Act.
13.
Definitions.

(a) “Board” means the Board of Managers of the Company.
 
(b) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Incentive Units subject to the Plan or
subject to any Unit Award after January 1, 2013 without the receipt of
consideration by





--------------------------------------------------------------------------------





the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, membership unit distribution or split, combination of
membership units, exchange of membership units, change in Company structure or
other transaction not involving the receipt of consideration by the Company).
(c) “Code” means the Internal Revenue Code of 1986, as amended.
(d) “Company” means Pluralsight, LLC, a Nevada limited liability company.
(e) “Consultant” means any person other than an Employee who (i) is engaged by
the Company to render consulting or advisory services and is compensated for
such services, or (ii) serves as a member of the Board, and is compensated for
such services as a manager.
(f) “Continuous Service” means that the Participant’s service with the Company,
whether as an Employee or Consultant, is not interrupted or terminated. A change
in the capacity in which the Participant renders service to the Company as an
Employee or Consultant, provided that there is no interruption or termination of
the Participant’s service with the Company, shall not terminate a Participant’s
Continuous Service. For example, a change in status from an employee of the
Company to a Consultant of the Company shall not constitute an interruption of
Continuous Service. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by the Company, including sick leave, military leave
or any other personal leave. Notwithstanding the foregoing, a leave of absence
shall be treated as Continuous Service for purposes of vesting in a Unit Award
only to such extent as may be provided in the Company’s leave of absence policy,
in the written terms of any leave of absence agreement or policy applicable to
the Participant, or as otherwise required by law.
(g) “Employee” means any person employed by the Company of the Company.
(h) “Incentive Units” means “Incentive Units” as defined in the LLC Agreement.
(i) “LLC Agreement” means the Amended and Restated Operating Agreement of
Pluralsight, LLC dated as of December 20, 2012, as amended from time to time.
(j) “Offer Letter” means a written letter agreement, approved by the Board,
between the Company and a Participant evidencing the terms and conditions of a
Unit Award under the Plan.
(k) “Participant” means a Person to whom a Unit Award or Incentive Units are
granted pursuant to the Plan or, if applicable, any other Person who holds as a
transferee an outstanding Unit Award or Incentive Units issued under the Plan.
(l) “Person” has the meaning set forth in the LLC Agreement.
(m) “Plan” means this Pluralsight, LLC Incentive Unit Plan.
(n) “Sale of the Company” has the meaning set forth in the LLC Agreement.
(o) “Securities Act” means the Securities Act of 1933, as amended.
 
(p) “Strike Price” has the meaning set forth in Section 18.2 of the LLC
Agreement.
(q) “Transfer” has the meaning set forth in the LLC Agreement.
(r) “Trigger Event” means with respect to any Participant: (i) the death or
permanent disability of a Participant; (ii) the termination for any reason of
the Participant’s Continuous Service with the Company; (iii) any Transfer,
whether voluntary or involuntary, of the Participant’s Incentive Units in
violation of the applicable Offer Letter, this Plan or the LLC Agreement,
including any impermissible Transfer resulting from or in connection with a
domestic relations order or proceeding, or any bankruptcy-related proceeding,
order or case; and (iv) any violation by a Participant of any confidentiality
agreement, covenant not to compete, covenant not to solicit or other restrictive
covenant in favor of the Company.
(s) “Unit Award” means a grant of Incentive Units to a Participant under the
Plan.
(t) “Unvested Incentive Units” means Incentive Units that have not yet vested
under the applicable Offer Letter and are not Vested Incentive Units.
(u) “Vested Incentive Units” has the meaning set forth in Section 18.1 of the
LLC Agreement.
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized Manager effective as of the 24th day of May, 2013.
 





--------------------------------------------------------------------------------





 
 
 
PLURALSIGHT, LLC
 
 
By:
 
/s/ Aaron Skonnard
Name:
 
Aaron Skonnard
Title:
 
Manager

 













--------------------------------------------------------------------------------





AMENDMENT NO. 1 TO
PLURALSIGHT, LLC
INCENTIVE UNIT PLAN
THIS AMENDMENT NO. 1 TO PLURALSIGHT, LLC INCENTIVE UNIT PLAN (this “Amendment”)
is made and adopted effective as of the 28th day of February, 2014, by
Pluralsight, LLC, a Nevada limited liability company (the “Company”).
WHEREAS, the Company maintains the Pluralsight, LLC Incentive Unit Plan (the
“Plan”) for the benefit of its employees, managers and consultants; and
WHEREAS, it is necessary and desirable to amend the Plan to clarify certain
provisions of the Plan; and
WHEREAS, pursuant to Section 2(b)(vi) of the, the Board of Managers of the
Company (the “Board”) may amend the Plan in any respect the Board deems
necessary or advisable; and
WHEREAS, the Board has approved and adopted this Amendment.
NOW, THEREFORE, the Plan is hereby amended as follows:
1. Section 3(a) of the Plan is hereby amended and restated in its entirety to
read as follows:
“(a) General. Subject to Section 8 relating to Capitalization Adjustments, the
aggregate number of Incentive Units that may be issued pursuant to Unit Awards
under this Plan shall not exceed 9,780,243 Incentive Units.”
Except as provided above, the original terms of the Plan are hereby ratified and
confirmed in all respects.
[Rest of this page intentionally left blank.]



















































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer effective as of the date first above written.
 
 
 
 
PLURALSIGHT, LLC
 
 
By:
 
/s/ Aaron Skonnard
Name: Aaron Skonnard
Title: Manager




















































































--------------------------------------------------------------------------------





AMENDMENT NO. 2 TO
PLURALSIGHT, LLC
INCENTIVE UNIT PLAN
THIS AMENDMENT NO. 2 TO PLURALSIGHT, LLC INCENTIVE UNIT PLAN (this “Amendment”)
is made and adopted effective as of the 14th day of November, 2014, by
Pluralsight, LLC, a Nevada limited liability company (the “Company”).
WHEREAS, the Company maintains the Pluralsight, LLC Incentive Unit Plan (the
“Plan”) for the benefit of its employees, managers and consultants; and
WHEREAS, the Plan was previously amended on February 28, 2014; and
WHEREAS, on August 28, 2014, Pluralsight Holdings, LLC, a Delaware limited
liability company (“Holdings”), was formed, and direct ownership of the Company
by the various members thereto was consolidated at the Holdings level, with
Holdings becoming the sole member and manager of the Company, and all membership
units of the Company, including incentive units in the Company, becoming
incentive units of Holdings; and
WHEREAS, it is necessary and desirable to amend the Plan to provide that the
Plan now applies and pertains to Holdings; and
WHEREAS, pursuant to Section 2(b)(vi) of the, the Board of Managers of the
Company (the “Board”) may amend the Plan in any respect the Board deems
necessary or advisable; and
WHEREAS, the Board has approved and adopted this Amendment.
NOW, THEREFORE, the Plan is hereby amended as follows:
1. The title of the Plan is amended and restated in its entirety to read
“Pluralsight Holdings, LLC Incentive Unit Plan.”
2. The definition of “Company” in Section 13(d) is amended and restated in its
entirety to read as follows:
“(d) ‘Company’ means Pluralsight Holdings, LLC, Delaware limited liability
company.”
3. The definition of “LLC Agreement” in Section 13(i) is amended and restated in
its entirety to read as follows:
“(i) ‘LLC Agreement’ means the Limited Liability Company Agreement of
Pluralsight
Holdings, LLC dated as of September 18, 2014, as amended from time to time.”
4. The definition of “Plan” in Section 13(m) is amended and restated in its
entirety to read as follows:
“(m) ‘Plan’ means this Pluralsight Holdings, LLC Incentive Unit Plan.”
5. For the avoidance of doubt, it is the intention of the Company that, as the
result of the foregoing amendments, all references to the “Company” contained in
the Plan shall be deemed to refer to Holdings, and all incentive units in the
Company previously issued under the Plan will continue as incentive units in
Holdings under the Plan. By its signature below, Holdings hereby assumes the
Plan going forward.


Except as provided above, the original terms of the Plan are hereby ratified and
confirmed in all respects.
[Rest of this page intentionally left blank.]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer effective as of the date first above written.
 
 
 
 
PLURALSIGHT, LLC
 
 
By:
 
Pluralsight Holdings, LLC,
a Delaware limited liability company
Its:
 
Manager
 
 
By:
 
/s/ Aaron Skonnard
Name: Aaron Skonnard
Title: Manager

 
 
 
 
ACKNOWLEDGED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:
 
PLURALSIGHT HOLDINGS, LLC
 
 
By:
 
/s/ Aaron Skonnard
Name: Aaron Skonnard
Title: Manager

Second Amendment to Incentive Unit Plan (Pluralsight Holdings, LLC)



























--------------------------------------------------------------------------------









AMENDMENT NO. 3 TO
PLURALSIGHT, LLC
INCENTIVE UNIT PLAN
THIS AMENDMENT NO. 3 TO PLURALSIGHT, LLC INCENTIVE UNIT PLAN (this “Amendment”)
is made and adopted effective as of April 30, 2019, by Pluralsight, Inc., a
Delaware corporation (the “Company”).
WHEREAS, the Company maintains the Pluralsight, LLC Incentive Unit Plan (the
“Plan”) for the benefit of its employees, managers and consultants; and
WHEREAS, it is necessary and desirable to amend the Plan to provide certain
vesting acceleration benefits upon a Participant’s death; and
WHEREAS, pursuant to Section 2(b)(vi) of the Plan, the Board of Managers of the
Company (the “Board”) may amend the Plan in any respect the Board deems
necessary or advisable; and
WHEREAS, the Board has approved and adopted this Amendment.
NOW, THEREFORE, the Plan is hereby amended as follows:
1. Section 5(g) is hereby inserted into the Plan, which reads as follows:
“(g) Death Acceleration Benefit. Upon a Participant’s death, Participant’s
outstanding and unvested Incentive Units subject to a Unit Award will accelerate
and fully vest; provided that the aggregate Fair Market Value (as such term is
defined in the Pluralsight, Inc. 2018 Equity Incentive Plan, as amended (the
“2018 Plan”) of the Incentive Units covered by Unit Awards that may accelerate
and fully vest pursuant to this Section 5(g) and the shares and other securities
covered by Pluralsight, Inc. equity awards issued under other equity plans and
arrangements (collectively, the “Eligible Awards”) that may accelerate and vest
pursuant to comparable provisions in such other equity plans and arrangements
may not exceed $3,000,000 in the aggregate (the “Death Benefit Limit”). The
order in which Eligible Awards will accelerate and vest up to the Death Benefit
Limit will be determined as follows: (a) Eligible Awards will accelerate and
apply toward the Death Benefit Limit based on their class (determined in reverse
alphabetical order) and then in the following order: (1) Restricted Stock, (2)
Restricted Stock Units, and (3) Stock Options and Stock Appreciation Rights (as
such terms are defined in the 2018 Plan), and (b) with respect to Eligible
Awards of the same class, awards with an earlier date of grant will accelerate
and apply toward the Death Benefit Limit prior to Eligible Awards with a later
date of grant. If two or more Eligible Awards are granted on the same date, each
Eligible Award will accelerate and vest on a pro-rata basis. For the avoidance
of doubt, the acceleration described in this Section 5(g) does not apply to any
Eligible Awards with performance-based vesting. Notwithstanding anything in this
Section 5(g) to the contrary, in the event a Participant’s death results from a
suicide, the acceleration and vesting described in this Section 5(g) will be
solely at the Company’s discretion and will not occur automatically.”
Except as provided above, the original terms of the Plan are hereby ratified and
confirmed in all respects.
[Rest of this page intentionally left blank.]













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer effective as of the date first above written.
 


 
 
 
PLURALSIGHT, LLC
 
 
By:
 
Pluralsight Holdings, LLC,
a Delaware limited liability company
Its:
 
Manager
 
 
By:
 
/s/ Matthew Forkner
Name: Matthew Forkner
Title: General Counsel

 
 
 
 
ACKNOWLEDGED AND AGREED TO
AS OF THE DATE FIRST ABOVE WRITTEN:
 
PLURALSIGHT HOLDINGS, LLC
 
 
By:
 
/s/ Matthew Forkner
Name: Matthew Forkner
Title: General Counsel
PLURALSIGHT INC.
 
 
By:
 
/s/ Matthew Forkner
Name: Matthew Forkner
Title: General Counsel





Third Amendment to Incentive Unit Plan (Pluralsight Holdings, LLC)









